Quinn, Chief Judge
(dissenting) :
Since the majority do not concern themselves with Fedor’s reliability as an informant, it is sufficient to note that his reliability, even as a reformed marihuana and opium user, established he was not a faceless or anonymous informant. His own unit commander was present at his interview and could reasonably be expected to refute any apparent misrepresentation as to the persons and places in the unit to which Fedor referred; additionally, the accused’s company commander was present and, while he did not participate in the questioning of Fedor, he could weigh Fedor’s credibility from his demeanor under questioning by the Criminal Investigations Detachment agent and the consistency and apparent integrity of his answers.
Turning to the sufficiency of the facts elicited from Fedor in the interview, attended by the company commander before he undertook the search, there are a number of matters not mentioned by the majority that are, in my opinion, entitled to consideration.
Fedor engaged in “quite frequent” incidents of smoking marihuana in an area in the 534th Transportation Company. On these occasions, he went to a place “behind the company” billets. *388This place was frequented by others who also smoked marihuana. In fact, “all” that anyone “ever did when” he went “back there” was to smoke marihuana. The accused was a member of the same company as Fedor and “was more frequent” in his use of the smoking area than Fedor. Fedor “smoked marihuana with” the accused in this area a “few” times. The last occasion was about two or three weeks before his interview; at that time he and the accused used opium.
About two or three weeks before the search, the accused was transferred from the 534th to the 10th Transportation Company, which was in the immediate vicinity. Fedor said that he knew the accused continued to engage in smoking marihuana “quite frequently” in the period between his transfer and the date of Fedor’s interview by the CID. He gave as the basis for his knowledge the fact that he “personally observed” the accused in the smoking area “a couple of times” and that at other times members of the company would “come in” and tell him they had been smoking with the accused. In his opinion, their appearance and conduct confirmed that they had been smoking marihuana.
In my opinion, Fedor’s statement indicated a course of conduct on the accused’s part over a period of time, including that between the last occasion when he participated with Fedor and Fedor’s interview, which gave reasonable assurance that the accused probably had marihuana in his possession. But even if the decision was “marginal,” it was a decision made not by the CID agent, but the accused’s company commander, and his decision as the officer competent to order a search “may be sustainable” where one by an enforcement agent would fall. United States v Ventresca, 380 US 102, 106, 13 L Ed 2d 684, 85 S Ct 741 (1965). I would, therefore, affirm the law officer’s ruling admitting into evidence the results of the search.
As to the question of the admissibility of the accused’s confession, the CID agent testified that he read verbatim to the accused a statement of his rights at the interview. The statement includes the following, which is manifestly sufficient to comply with the requirements of preliminary warning as to the right to counsel, explicated in Miranda v Arizona, 384 US 436, 16 L Ed 2d 694, 86 S Ct 1602 (1966), and the United States v Tempia, 16 USCMA 629, 37 CMR 249 (1967):
“I understand that I have the right to consult with counsel and to have counsel present with me during questioning. I may retain counsel at my own expense or counsel will be appointed for me at no expense to me. If I am subject to the Uniform Code of Military Justice, appointed counsel may be military counsel of my own choice if he is reasonably available.
“I understand that even if I decide to answer questions now without having counsel present, I may stop answering question [s] at any time. Also, I may request counsel at any time during questioning.”
I would affirm the decision of the board of review.